DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the July 2, 2021 Office Action, filed November 10, 2021, is acknowledged.  Applicants previously canceled claims 2, 4, and 24, and now cancel claims 6-8.  Claims 26-28 remain withdrawn from consideration, as being directed to a non-elected invention.  Applicants amend claims 1, 3, 5, 15-16, 20-21, 23, 25, and withdrawn claim 26, and add new claims 29-36.  Claims 1, 3, 5, 10-23, 25, and 29-36 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed July 2, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Objections
Claims 1 and 19-20, 22-23, and 29-36 are objected to because of the following informalities:  
At claim 1, line 11, “and” should be inserted after “cell,”.
At claim 19, line 3, the first occurrence of “the” should be changed to “a.”
At claim 20, line 3, “the” should be changed to “a.”
At claims 2-232 and 29-36, the full name of each gene and nuclease should be spelled out with the abbreviation of the gene or nuclease set forth in parentheses. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 10-14, 17-23, 25, 29-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Berdien et al. (21 Gene Therapy 539-548 (March 27, 2014), and cited in the Information Disclosure Statement filed January 2, 2019) in view of Valton et al. (PCT Patent Application Publication No. WO 2015/075195, published May 28, 2015, and cited in the Information Disclosure Statement filed January 2, 2019) and Zhao et al. (U.S. Patent Application Publication No. 2017/0290858, published October 17, 2017, and claiming priority to PCT Patent Application No. PCT/US2015/055780 and U.S. Provisional Patent Application No. 62/073,651, filed October 15, 2015 and October 31, 2014, respectively, and cited in the Information Disclosure Statement filed June 4, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
Berdien discloses a method of introducing genetic modifications at different loci of primary T-cells comprising the sequential steps of a) subjecting a primary t-cell to a first electroporation step to introduce at least a first sequence-specific reagent (TALENs) into the cell; b) cultivating the primary immune cell thereby enabling the first sequence-specific reagent to modify its genome at a first locus (TCR-alpha); c) subjecting said primary immune cell to a second electroporation step to introduce at least a second sequence-specific reagent (TALENS) into the cell; d) cultivating and expanding said primary immune cell thereby enabling said second sequence-specific reagent to modify its genome at a second locus (TCR-beta) (pages 542-544, pages 547-549 and Figure 5).  Berdien discloses culturing the primary immune cell for 24 hours after electroporation (page 541, column 1). 
 	Regarding claim 3, Berdien discloses a purification step between step b) and c) relying on a product resulting from the expression or the deletion of the gene that is modified at said first locus (Figure 5). 
	Regarding claims 10-12, Berdien discloses a transduction step between b) and c) with a lentiviral vector encoding the alpha, or beta chain of Flu-specific TCR (page 547 and Figure 5). 
 	Regarding claim 17, Berdien discloses culturing at 32 °C following electroporation (page 547).  

 	Regarding claim 19, Berdien discloses activating T cells with CD3/CD28 (page 546, column 2, final paragraph). 
 	Regarding claim 20, Berdien discloses wherein said first sequence-specific reagent permanently prevents expression of TCR by the primary T-cell (i.e., knockout of TCR-alpha and beta) (Figure 5). 
 	Regarding claim 25, Berdien discloses a final step of purification relying on at least one product resulting from the expression or the deletion of one gene that is modified at the TCR-beta locus via enrichment of TCRneg cells (Figure 5).
	Regarding claim 36, Berdien discloses wherein said first and/or second sequence specific reagent is a polynucleotide encoding a TALEN (Figure 4).
	Berdien fails to disclose or suggest that steps a) – d) are performed within 72 hours.  Berdien does not disclose or suggest a third electroporation step to introduce a third sequence-specific reagent into the cell.  Berdien fails to disclose or suggest Cas9 as a sequence specific reagent.  Berdien fails to disclose or suggest transduction with a non-integrative viral vector that uses a template for homologous recombination. Berdien does not disclose or suggest a sequence-specific reagent permanently reducing expression of the immune checkpoint PD1.  Berdien does not disclose or suggest a sequence-specific reagent conferring resistance of the primary immune cell against drugs or immune depleting agents.
Valton discloses a method for introducing genetic modifications at different loci, including human deoxycytidine kinase, dCK, gene and T cell receptor alpha constant, and TRAC genes, of a T-cell comprising the steps of subjecting a T-cell to a first electroporation step to introduce TALE-nuclease pairs targeting the dCK sequence and subjecting a T-cell to a second electroporation step to introduce TRAC Tale-nuclease pairs targeting the TRAC sequence (page 12, lines 18-32).  Valton discloses that the TALE-nucleases were electroporated into the T cells (page 41, lines 11-16).  Valton discloses that 
Regarding claim 5, Valton discloses that immune cells can be further engineered to acquire additional attributes that contribute to specificity and therapeutic efficiency (page 18, lines 13-15).
Regarding claims 6-8, Valton discloses wherein the first and/or second sequence-specific reagent is a polynucleotide encoding a rare cutting endonuclease, such as a TALEN or a conjugate of RNA guide and a Cas9 (page 12, lines 5-9 and 18-22). 
	Regarding claims 11 and 13-14, Valton discloses integrative and non-integrative lentiviral vectors (page 39, lines 14-25).  Valton discloses exogenous nucleic acids used as a template for homologous recombination of a transgene into the primary immune cell’s genome (paragraph bridging pages 17-18).
 	Regarding claim 12, Valton discloses transduction with an integrative lentiviral vector for the expression of a CAR, which are T cells transduced with CAR 4G7 lentiviral vector (page 47, lines 15-22).
Valton discloses the T-cells are maintained at 30 °C after electroporation for 24 hours (page 41, lines 11-16). 
Regarding claim 18, Valton discloses T-cells (page 41, lines 11-16). 
Regarding claims 21, 22, 29, 31 Valton teaches reducing a gene encoding the immune checkpoint PD1, which is PDCD1, CTLA4, (page 19, lines 1-33). 
Regarding claims 23 and 30, Valton discloses wherein said first or second sequence-specific reagent permanently confers resistance of said primary immune cell against drugs or immune depleting agents by inactivating a gene expressing CD52, which allows conferring immunosuppressive resistance to T cells for immunotherapy by inactivating CD52 and relying on rare-cutting endonuclease (page 19, lines 1-33 and page 20, lines 13-25). 
Regarding claim 25, Valton discloses a final step of purification relying on at least one product resulting from expression or deletion of one gene that is modified at said first and/or second and/or 
Regarding claims 32 and 34, Valton discloses that the loci can include dcK or HPRT (page 4, line 6 to page 6, line 22).
Zhao discloses modification of T cells with downgraded endogenous gene expression using a nucleic acid encoding a modified T cell receptor or a chimeric antigen receptor (CAR) (abstract).  Zhao discloses that multiple electroporation of CRISPR systems improved the targeting efficiency (paragraph [0033] and Figure 4).  Zhao discloses that electroporating the T cells up to three times within 24 hours provided the highest targeting efficiency, though Zhao further discloses a 36 hour electroporation time frame (paragraph [0033] and Figure 4).
Regarding claim 35, Zhao discloses that one of the loci can be B2m (paragraph [0406]-[0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berdien with the teachings of Valton to introduce the genetic modifications leading to reduced expression PD1 and CD52 because doing so would enable the T-cell to be resistant to drugs and confer immunosuppressive resistance to T-cells with a reasonable expectation of success, thereby improving their therapeutic application.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal amount of time in which steps a) to d) are to be performed in order to obtain the best possible result in the introduction of genetic modifications in primary immune cells.
Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention use electroporation as a means of introducing a third sequence-specific reagent to the cell because each of Berdien, Valton, and Zhao disclose electroporation as a delivery means to cells and Berdien discloses provision of additional engineering steps to acquire additional specific attributes 
Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the TALENs of Berdien and Valton with the CRISPR-Cas9 suggested by Valton and Zhao because both TALENs and CRISPR-Cas9 are sequence specific reagents. Thus, one of ordinary skill in the art would have predictable and reasonable expectations of success, based on scientific analysis, in substituting one well-known sequence-specific reagent for another where the sequence-specific reagents have a similar function. See KSR International Co. v. Teleflex Inc. (500 U.S. 398; 127 S.Ct 1727; 82 USPQ2d 1385).
Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Berdien with the teachings of Valton to perform the transduction step with a non-integrative viral vector for integrating the transgene into genome because this would provide for integration of the transgene without integration of viral vector sequences into the genome.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berdien in view of Valton and Zhao as applied to claims 1, 3, 5, 10-14, 17-23, 25, 29-32, and 34-36 above, and further in view of Evans et al. (22 Molecular Therapy 348-358 (February 2014)).  This rejection is maintained.
 	Berdien, Valton, and Zhao disclose and suggest a method of introducing genetic modification at different loci in a primary immune cell, as discussed above.  

Evans discloses that TRIM5alpha variations influence transduction efficiency with lentiviral vectors in both human and rhesus CD34+ cells in vitro and in vivo (abstract).  Evans discloses that reduction of TRIM5alpha expression by shRNA increased transduction efficiency for a human T-lymphocyte cell line (pages 354-355 and Figure 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berdien, Valton, and Zhao with the teachings of Evans because there would be a reasonable expectation of successfully improving the viral transduction efficiency of the primary immune cell in subsequent method steps by modifying and inactivating the TRIM5alpha gene, which is known to facilitate such transduction.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Berdien in view of Valton and Zhao as applied to claims 1, 3, 5, 10-14, 17-23, 25, 29-32, and 34-36 above, and further in view of Duchateau et al. (U.S. Patent Application No. 2018/0171298, published June 21, 2018, and claiming priority to PCT Patent Application No. PCT/EP2016/065326, filed June 30, 2016, and Danish Patent Application No. PA201570408, filed June 30, 2015).  This is a new rejection necessitated by Applicants’ amendments.
 	Berdien, Valton, and Zhao disclose and suggest a method of introducing genetic modification at different loci in a primary immune cell, as discussed above.  
Berdien, Valton, and Zhao fail to disclose or suggest that one of the targeted loci can be the gamma glutamyl hydrolase (GGH) gene.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target the GGH gene of Duchateau in the method of Berdien, Valton, and Zhao because this will provide the immune T-cells the ability to overcome drug resistance in a subject requiring T-cell/gene therapy.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. 103, Applicants’ arguments have been fully considered but are moot because the new grounds of rejection set forth above does not rely on the combination of references applied in the prior rejection of record.
Insofar as Applicants arguments are applicable to the rejection as set forth above, Applicants arguments have been fully considered and are not deemed to be persuasive.
Applicants assert that none of Berdien, Valton, nor Zhao discloses or suggest a period of 24 to 48 hours between electroporation steps.  Applicants assert that Berdien teaches a protocol that requires 2 weeks, rather than 24 to 72 hours.
While Applicants are correct in noting that Berdien’s entire protocol is performed over a two week period, the electroporations are actually concurrent, with additional steps requiring the additional time up to the disclosed 2 week period.  There are no claim limitations relating to the timing of the entire protocol.  The period of 24 to 72 hours in claim 1 relates only to the time between electroporations.  Where Berdien does disclose sequential electroporation steps (Figure 5), there is no indication of the time lapse between such steps.  Applicants’ assertion that Berdien requires two weeks for a sequential knockout is not borne out by Berdien.  Applicants are invited to point specifically to the See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
 Further, Berdien and Valton do disclose incubation of the T-cells after an initial electroporation step, as discussed above.  Therefore, one of ordinary skill in the art having Berdien, Valton, and Zhao (with or without Evans) in front of them would be led to the instant invention, and have the skill and knowledge to modify the steps, and the timing thereof, in order to obtain the highest targeting efficiency.  Contrary to Applicants assertions, one of ordinary skill in the art would be able to modify the time periods for electroporation and/or cultivation in order to obtain the highest targeting efficiency possible, as disclosed by Zhao.  Again, Applicants have provided no objective, factually supported evidence to the contrary.  Applicants have still provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636